1. Statistics on migration and international protection (vote)
- Before the vote:
rapporteur. - (DE) Mr President, ladies and gentlemen, ever since 1999, this House has been debating legislative proposals relating to migration without any figures on which to base its decisions, while the scope of immigration policy has become considerably wider. What we need, then, is more and better information if we are to be able to effectively plan, implement, evaluate and monitor political measures. Led by Commissioner Frattini, the Commission has responded to pressure from this House and has submitted a draft regulation on the statistical monitoring of migratory movements, something that is made necessary by the Member States' failure to supply all the relevant statistical material, or indeed any at all, on the previously voluntary basis.
Data are also collected in different ways, with the consequence that they have, hitherto, not been comparable. This regulation obliges our Member States to provide any and all figures that may be required; it also brings about harmonisation and makes it possible to compare the figures. It was relatively difficult to get the Council to come round to this, whilst all the parties in this House agreed in principle on the need for the regulation.
The general agreement prevailing among the groups meant that this House was able to get its position accepted through the comitology procedure, and the outstanding cooperation of all the shadow rapporteurs, to whom I would like to take this opportunity of expressing my thanks, played a considerable part in enabling us to bring this dossier to a satisfactory conclusion, so thank you all, once more, for that.
Mr President, I beg the indulgence of the House. I wish to draw the attention of the House to the appalling situation in Zimbabwe. We look with horror and enormous frustration at the images of how a peaceful assembly is brutally dealt with in Mugabe's country. I understand the opposition leader, Morgan Tsvangirai, has been released from detention, but he has a fractured skull. Grace Kwinjeh, the opposition representative in Brussels, has had part of her ear cut off while in custody.
I know that the President-in-Office of the Council has expressed condemnation of what has happened, but can we take more concrete action? In particular, I call upon the Presidency to use its influence to persuade the South African Government and the other SADC governments to take a more principled position and act to bring about urgent change for the better in Zimbabwe. Wringing our hands is not enough.
(Applause)
Thank you very much, Mr Van Orden, we take good note of your comments.